Citation Nr: 0616165	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  94-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional right 
wrist and hand disability as a result of VA hospitalization 
or medical or surgical treatment from September 1949 to March 
1950.


REPRESENTATION

Veteran represented by:	William J. Spriggs, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a claim to 
reopen entitlement to a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional right hand 
and wrist disability.

By a decision dated August 6, 2002, the Board granted the 
veteran's claim to reopen entitlement to a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, 
however, denied the claim on the merits.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a January 2004 
Order vacated the Board's August 6, 2002 decision, and 
remanded the matter to the Board for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  

This matter was remanded in June 2004 for further development 
consistent with the January 2004 Court Order.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

As the January 2004 Court Order effectively vacated the 
entire August 2002 Board decision, the Board will initially 
conduct an analysis to determine whether the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 may be reopened, 
and if such claim is reopened, a merits analysis on the 
underlying claim.

In March 2006, the veteran's attorney of record, Jason T. 
Barbeau, submitted correspondence indicating that he was 
withdrawing from the representation of the veteran, however, 
another attorney within the same firm would continue 
representation of the veteran.  Such attorney is reflected 
hereinabove.



FINDINGS OF FACT

1.  All evidence necessary to decide the compensation claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claim addressed in 
this decision, requested all relevant evidence designated by 
the veteran, and provided him a VA medical examination and 
medical nexus opinion in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  In a March 1988 rating decision, the RO denied 
entitlement to compensation for right hand disability under 
the provisions of 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151); 
the veteran was duly notified of the decision by a letter 
dated April 14, 1988, but did not enter notice of 
disagreement with this decision within one year of such 
notice.

3.  The evidence associated with the claims file subsequent 
to the March 1988 RO decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for compensation for 
additional right wrist and hand disability under 38 U.S.C.A. 
§ 1151.

4.  The competent medical evidence of record does not 
demonstrate that the veteran has any additional right wrist 
or hand disability as the result of VA hospitalization or 
medical or surgical treatment from September 1949 to March 
1950.



CONCLUSIONS OF LAW

1.  The RO's March 1988 rating decision denying entitlement 
to compensation for right hand disability under the 
provisions of 38 U.S.C. § 351 (renumbered as 38 U.S.C.A. § 
1151) is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the RO's March 1988 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to benefits 
for additional right wrist and hand disability under the 
provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2001); 38 C.F.R. § 3.159 (2005).

3. The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional right wrist and hand 
disability as a result of hospitalization or medical or 
surgical treatment received at a VA medical facility from 
September 1949 to March 1950 have not been met or 
approximated.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (1996); 38 C.F.R. § 3.102, 3.159 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to compensation under 38 U.S.C.A. § 1151 prior to 
enactment of the VCAA.  As noted, the veteran's appeal stems 
from a July 1995 rating decision.  In July 2004, a VCAA 
letter was issued to the veteran.  The VCAA letter notified 
the veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the VCAA notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves a claim for compensation under 38 U.S.C.A. 
§ 1151, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of compensation under 38 U.S.C.A. 
§ 1151, but there has been no notice of the types of evidence 
necessary to establish a disability rating or an effective 
date.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
July 2004 in which it advised the veteran of the evidence 
necessary to support his claim.  Since the Board concludes 
below that the preponderance of the evidence is against the 
claim for compensation under 38 U.S.C.A. § 1151, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA treatment records.  The Board finds that the RO 
has made reasonable efforts to obtain all records or other 
evidence which might be relevant to the veteran's claim, 
including the attempt to obtain the records of VA 
hospitalization from September 1949 to March 1950.  38 C.F.R. 
§3.159(c)(2) states that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency unless the records sought do not exist 
or the record indicates that further efforts to obtain those 
records would be futile.  A May 1995 response from the VA 
Medical Center (VAMC) reflects that no records of 
hospitalization of the veteran were located during a search.  
Subsequently, the RO made several more attempts to obtain the 
VA records in question.  Specifically, in 2004 the RO issued 
written requests to the Dallas VAMC for inpatient treatment 
records for the period September 1, 1949, to October 31, 
1949, and VA outpatient treatment records from October 1, 
1949, to March 31, 1950.  The RO specifically requested that 
the VAMC search all archive and retired records.  An April 
2005 electronic mail communication response indicated that 
there were no inpatient or outpatient treatment records for 
the periods requested.  An April 2005 Memorandum reflects the 
RO's efforts to obtain the outstanding VA treatment records 
for the period October 1949 to March 1950, and indicated that 
the whereabouts of these records were unknown.  In October 
2005, the RO prepared another written request to Dallas VAMC 
for VA treatment records from October 1949 to March 1950.  
Correspondence received in February 2006 from the Chief, 
Office Operations and Record Support Sections, for VA North 
Texas Health Care System, reflects that the veteran was 
treated at the Dallas VAMC from October 1949 to March 1950, 
however, after an extensive search, VA was unable to locate 
the medical records.  Thus, the Board finds that the RO has 
made reasonable attempts to obtain the VA treatment records 
for the period October 1949 to March 1950 to no avail, and 
based on the negative responses from the VAMC that the 
records are unavailable, any further efforts to obtain the 
records would be futile.  

Medical opinions and examinations, which included medical 
diagnoses and relevant etiology opinions regarding current 
right wrist disability, are on file with regard to the issue 
of entitlement to compensation under 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

II.  New and Material Evidence to Reopen the 38 U.S.C.A. § 
1151 Claim

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In this case, in a March 1988 rating decision, the RO denied 
entitlement to compensation for right hand disability under 
the provisions of 38 U.S.C. § 351 (renumbered as 38 U.S.C.A. 
§ 1151).  The veteran was duly notified of the decision by 
letter dated April 14, 1988, but did not enter notice of 
disagreement with this decision within one year of such 
notice.  Therefore, the March 1988 RO rating decision became 
final.  See 38 U.S.C.A. § 7105.  

The veteran filed a claim to reopen entitlement to 
compensation under 38 U.S.C.A. § 1151 in June 1995.  Although 
the RO initially determined that new and material evidence 
had not been received to reopen the claim, in an April 2002 
supplemental statement of the case, the RO determined that 
new and material evidence had been presented, reopened the 
veteran's claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional right wrist 
and hand disability, and considered that issue on a de novo 
basis.  Even if the RO determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's March 1988 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim of entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional right wrist and hand disability.  The basis of the 
March 1988 denial of claim was that there was no evidence of 
record that showed carelessness, accident, negligence, lack 
of proper skill, or error in judgment by VA in the treatment 
of the veteran's right wrist disability.  The new evidence of 
record since the March 1988 rating decision includes:  
private physician reports recording the veteran's history, 
reflecting current clinical findings, showing current 
diagnoses, and including an opinion regarding the etiology of 
diagnosed arthritis; the veteran's personal hearing testimony 
regarding symptomatology at relevant times; and, a medical 
examination report reflecting a history, clinical findings, 
diagnoses, and medical etiology opinions on the relevant 
question of whether current right wrist or hand disability 
was the result of VA surgical treatment in September 1949.  
Especially in light of the intervening decision of the U.S. 
Supreme Court in Brown v. Gardner, 115 S.Ct. 552 (1994), 
invalidating the fault requirements in the implementing 
regulation 38 C.F.R. § 3.358, the Board finds that the 
evidence received subsequent to the RO's March 1988 rating 
decision denial is new and material, and the requirements to 
reopen the claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional 
right wrist and hand disability as a result of VA 
hospitalization or medical or surgical treatment from 
September 1949 to March 1950 have been met.  Accordingly, the 
veteran's claim is reopened.

III.  Entitlement to Compensation under 38 U.S.C.A. § 1151

As the veteran filed his 38 U.S.C.A. § 1151 request to reopen 
the claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional right wrist and hand 
disability in December 1994, prior to the change in law 
effective October 1, 1997, the issue before the Board 
regarding the veteran's claim is whether the veteran has 
additional right wrist or hand disability "as a result of" 
VA hospitalization or medical or surgical treatment or 
examination or vocational rehabilitation training.  With 
regard to this claim, the veteran is not required to show 
that proximate cause of any additional right wrist or hand 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, as required by 
the version of 38 U.S.C.A. § 1151 in effect from October 1, 
1997.

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that when any veteran suffered an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation resulted 
in additional disability to the veteran, disability 
compensation was to be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800 (1996).

In determining that additional disability exists, prior to 
October 1, 1997, the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based was to be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  As applied 
to medical treatment, the physical condition prior to the 
disease or injury was the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation was not payable for the continuance or natural 
progress of disease or injuries for which the hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).

In determining whether any additional disability resulted 
from (was caused by or aggravated by) VA hospitalization, 
medical or surgical treatment, or examination, prior to 
October 1, 1997, it was necessary to show that additional 
disability was actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  The mere fact of aggravation 
alone would not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2) 
(1996).

Compensation was not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which were 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1996).

The veteran contends that compensation is warranted for right 
wrist and hand disability under the provisions of 38 U.S.C.A. 
§ 1151 because VA damaged his wrist during surgery at a VA 
Medical Center in September 1949.  In a July 1995 statement, 
the veteran wrote that a "nerve from" his hand was damaged 
and did not heal, that he had a reaction to penicillin, he 
lost 75 to 80 percent of the use of the right hand, and that 
he had arthritis and pain in the right hand.  At a May 1997 
personal hearing before the undersigned acting member of the 
Board, the veteran testified that his 38 U.S.C.A. § 1151 
claim was based upon a 1949 surgical procedure by a VA 
Medical Center, that he returned to VA for about six months 
following this surgery, that his right thumb and index and 
middle fingers were still numb, and that he experienced pain 
and functional limitation due to the right wrist disorder.  
He also testified regarding recent treatment he had received 
from private physicians and about other treatment options.  
At the April 1999 personal hearing at the RO, the veteran 
testified that he injured his right wrist while in the 
Reserves, and that his right hand now tingled and hurt all 
the time.  The veteran has not alleged, and the evidence of 
record does not raise, that the alleged additional disability 
was the result of VA examination or vocational rehabilitation 
training.  Through his representative, he contends that 
reasonable doubt should be resolved in his favor.

After a review of the evidence in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional right 
wrist and hand disability as a result of VA hospitalization 
or medical or surgical treatment from September 1949 to March 
1950.  The competent medical evidence of record does not 
demonstrate that the veteran has any additional right wrist 
or hand disability "as the result of" VA hospitalization or 
medical or surgical treatment, including from September 1949 
to March 1950.

The evidence shows that in 1949 the veteran fell and 
fractured his right wrist, resulting in right wrist pain and 
tingling.  In September 1949, he underwent surgical removal 
of a carpal bone at a VA Medical Center, where he remained 
until March 1950.

During treatment by private physicians many years later in 
the 1990's, the veteran reported that he had persistent 
problems of discomfort and swelling with his right wrist with 
any strenuous use, heavy lifting, or repetition.  He reported 
in August 1995 that he had the original symptoms of numbness 
and tingling that had persisted without any change through 
the years since the original injury.  To the extent that the 
veteran's claim is that he now has additional disability of 
right wrist pain and numbness, these symptoms do not 
constitute additional disability; these are the same symptoms 
the veteran had that preexisted VA surgery in September 1949.  
See 38 C.F.R. § 3.358(b) (1996) (compensation is not payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized).

The veteran currently has right wrist or right hand 
disability diagnosed as carpal tunnel syndrome (CTS), C6 
radiculopathy, and arthritis of the right wrist 
(radioscaphoid, distal radial ulnar).  The weight of the 
medical evidence of record demonstrates that the veteran's 
current right wrist and hand disability diagnosed as CTS or 
C6 radiculopathy is the result of the preexisting right wrist 
fracture rather than remedial VA surgical treatment in 1949.  
For example, the veteran's treating physician, Dr. Ellis, 
wrote an opinion dated in October 1995, that he believed the 
veteran's severe right CTS was "secondary to his previous 
[right] wrist injury which is service connected."  This 
opinion tends to relate the veteran's current CTS to the 
wrist injury in 1949 but does not have any tendency to show 
that the current right CTS was the result of VA surgical 
treatment in September 1949, or was the result of VA 
hospitalization or medical or surgical treatment from 
September 1949 to March 1950.

The January 1997 VA examination report, likewise, does not 
demonstrate that the veteran's current disability of fracture 
residuals and CTS were "the result of" VA surgical 
treatment in September 1949, or VA hospitalization or medical 
or surgical treatment from September 1949 to March 1950.  The 
January 1997 VA examination report notes the veteran's 
complaints of current right wrist symptomatology of 
stiffness, limited motion, and dysesthesia, and reflects 
diagnostic impressions that included postoperative residuals 
of fracture of the right wrist and CTS of the right wrist 
secondary to the fracture residuals.  The January 1997 VA 
examination report included the specific etiology opinion 
that the veteran's current right wrist disability was 
"directly related and caused by the injury the [veteran] 
sustained to his right wrist in 1949 . . . the damage to his 
right wrist was due to the injury.  The residual effects are 
secondary to the injury rather than to the surgery."  The 
opinion also indicated that, if the veteran had not undergone 
the September 1949 surgical procedure on his right wrist, 
"his right wrist condition would be much worse and 
intolerable."

With regard to the diagnosed arthritis, an August 1995 report 
by a private physician, Paul Ellis, M.D., reflects the 
opinion that the arthritis of the right wrist was secondary 
to the partial proximal row carpectomy conducted by VA, 
although he thought the major problem was CTS of the right 
wrist.  The carpectomy, however, was a "necessary 
consequence," a certain and intended result, from the 
September 1949 VA surgical treatment for the underlying 
preexisting right wrist fracture.  38 C.F.R. § 3.358(c)(3) 
(1996) (compensation is not payable for necessary 
consequences of surgery).

The private treatment records from R. Frank Morrison, M.D., 
reflect the veteran's history of intermittent trouble with 
intermittent pain of the right wrist since sustaining a 
fracture and injury in 1949, a report of general worsening of 
symptoms, and diagnoses of CTS and chronic and moderately 
severe C6 radiculopathy on the right.  Dr. Morrison did not 
offer an etiology opinion, however, nor did he offer any 
reason to think that any of the current right wrist or hand 
disability was the result of VA hospitalization or medical or 
surgical treatment rather than the fracture injury in 1949.  
Notwithstanding the veteran's general allegations of 
worsening symptomatology, the mere fact of aggravation alone 
does not suffice to make the disability compensable under the 
provisions of 38 U.S.C.A. § 1151.  What is required, and what 
is lacking in this case, is medical proof that the additional 
current disability resulted from disease or injury or an 
aggravation of an existing disease or injury suffered "as 
the result of" hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2) 
(1996).

The Board notes the veteran's contention that a "nerve 
from" his hand was damaged during VA surgical treatment in 
1949 and did not heal, and that VA "damaged" his wrist.  
There is no competent medical evidence of record, however, to 
demonstrate any nerve damage during the September 1949 
carpectomy by VA to the veteran's right wrist and hand.  The 
Board has considered the veteran's reported history of 
symptoms at all times, including at the time of the right 
wrist fracture, during VA treatment from 1949 to 1950, 
subsequent to VA treatment, and more recently as he was 
seeking treatment in the 1990's or at the 1997 VA 
compensation examination.  While the veteran is competent to 
report and describe to medical professionals the symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, including medical diagnoses and an opinion as to 
the etiology of a current disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

For these reasons, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right wrist and hand disability as a result of 
hospitalization or medical or surgical treatment received at 
a VA medical facility from September 1949 to March 1950 have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (1996); 38 C.F.R. §§ 3.102, 3.159 
(2005).  As requested, the Board has considered the doctrine 
of affording the veteran the benefit of any existing doubt 
with regard to the issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, for additional right wrist and hand disability as a 
result of VA hospitalization or medical or surgical treatment 
from September 1949 to March 1950, is granted to this extent 
only.

An appeal for compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for additional right wrist and hand 
disability as a result of VA hospitalization or medical or 
surgical treatment from September 1949 to March 1950, is 
denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


